DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claims 1 and 3-10, drawn to a high performance multilayer film.
Group II, claims 2 and 11-14, drawn to a high performance multilayer film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features taught by claim 2 of “A high-performance multilayer film for packaging, wherein: the structure of the multilayer film is as follows: P02/POY/PO1/TIE2/PO3 structure (2). In the structure (2), explicated from left to right: P02 represents an outer layer, also known as a P02 layer, and the material is any one or a mixture of at least two of polyethylene, polypropylene, modified polyethylene and modified polypropylene; POY represents a stretching transition bridge, also known as a POY bridge, and the material is any one or a mixture of at least two of polyethylene, polypropylene, modified polyethylene and modified polypropylene; Y represents the number of layers, and Y is 2, 3, 4, ......; P01 represents a main tensile layer, also known as P01 layer, and the material is polyamide or ethylene-vinyl alcohol copolymer, or polyester; TIE2 represents a 2nd bonding layer, and the material is a maleic anhydride grafted copolymer with an adjacent layer as a carrier and the carrier is at least one of materials in the P03 layer; P03 represents an inner layer, also known as a P03 layer, and the function is a heat-sealing layer and the material is any one or a mixture of at least two of polyethylene, polypropylene, modified polyethylene and modified polypropylene; the multilayer film in structure (1) is obtained once by multilayer coextrusion and biaxial stretching, wherein, the biaxial stretching is carried out by a two-step stretching method of longitudinal stretching first and transverse stretching later; the 3; when the PO1 layer is ethylene-vinyl alcohol copolymer, the density of the PO1 layer is 1.16-1.19 g/cm3; when the -7-New U.S. Patent Application P01 layer is polyester, the density of the P01 layer is 1.3-1.4 g/cm3; the density of the P02 layer is 0.87-0.97g/cm3; the density of the POY bridge is 0.86-0.97 g/cm3.  
The absolute value of the difference of the solubility parameters between the P01 layer and the P02 layer is greater than 0.5 (J*cm^-3)1/2, and the absolute value of the difference of the cohesive energy density between the PO1 layer and P02 layer is greater than 5 J*cm^-3, and the POY bridge is provided with a 1st bonding layer inside and the 1st bonding layer contacts the P01 layer and it makes the absolute value of the difference of the solubility parameters between the 1st bonding layer and the P02 layer greater than or equal to 0. 1(J*cm^-3)1/2, and less than or equal to 0.5(J*cm^-3)^1/2 and makes the absolute value of the difference of the cohesive energy density between the 1st bonding layer and P02 layer greater than or equal to 3 J*cm^-3, and less than or equal to 5 J*cm^-3, and the solubility parameter and the cohesive energy density of the 1st bonding layer in the POY bridge and the P02 layer are based on one of the 1st bonding layer material and the P02 layer material, and it's transitioned to the other in a gradient way; the absolute value of the difference of the solubility parameters between adjacent layers from the P01 layer to the POY bridge and to the P02 layer is less than or equal to 0.1(J*cm^-3 )1/2, and the absolute value of the difference of the cohesive energy density between adjacent layers is less than or equal to 3 J*cm^-3; the material of the 1st bonding layer is a maleic anhydride grafted copolymer with an adjacent layer as a carrier and the carrier is at least one of materials in the POY bridge that are in direct contact with the 1st bonding layer.” this technical feature Bellini et al. (US 2013/0092590) in view of Omasa et al. (US 2014/0017428), Kato (US 2011/0288266) and Yoo et al. (US 2013/0164512) with Omnexus (“Density of Plastics”) as an evidentiary reference. 
Bellini teaches a co-extruded multilayer packaging film which provides good sealability (“high performance multilayer film for packaging”) (Abstract; Pg. 1, Paragraph [0001]). The films include a 6 layer configuration of A/C/D/C/B/A in which D is a core layer (“PO1”), C is a tie layer (“POY” & “TIE2”), B is an intermediate layer (“POY”), and A is an outer layer (“PO2” & “PO3”) (Pg. 2, Paragraphs [0038]-[0042]; Pg. 3, Paragraph [0072]). The examiner notes that the C and B layers in direct contact with each other teach the POY bridge layer with 2 layers and the layer C directly contacting layers A and D teaches the TIE2 layer. The outer layers may be formed from ethylene/alpha-olefin copolymers (Pg. 3, Paragraph [0059]). The intermediate layers may be formed from HDPE materials (Pg. 3, Paragraph [0056]). The core layer is formed from polyamides (Pg. 2, Paragraph [0039]). The tie layers may be formed from anhydride-modified polyolefins (Pg. 3, Paragraph [0054]). The multilayer films may have thicknesses from 50 to 200 microns (Pg. 3, Paragraph [0062]). The outer layers may be from 5% to 40% of the overall film weight, the intermediate layers may be from 10% to 60% of the overall weight of the film, the tie layers may be from 5% to 40% of the overall weight of the film, and the core layer may be from 5% to 30% of the overall weight of the film (Pg. 3, Paragraph [0076]). The polyamides of the core layer may be formed from nylon 6, which is taught by Omnexus to have a density of 1.12 to 1.14 g/cc (Pg. 2, Paragraph [0050]). The outer layer may be formed from ethylene/alpha-olefin copolymers, preferably mixtures of LLDPE and LDPE which are taught to have densities of between 0.916 and 0.924 g/cc (Pg. 2, Paragraph [0032]-[0033]; Pg. 3, Paragraph [0059]). The intermediate layers are from HDPE which preferably have a density of between 0.94 and 0.97 g/cc (Pg. 3, Paragraphs [0056]-[0057]).
Bellini is silent with respect to the anhydride-modified polyolefins being maleic anhydride grafted copolymers.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tie layers of Bellini with the adhesive resin compositions taught by Omasa in order to provide enhanced adhesive strength and long term durability. 
Bellini is additionally silent with respect to the films being biaxially stretched.
Kato teaches a heat shrinkable film which is excellent in gas barrier properties and transparency (Pg. 1, Paragraph [0001]). The film is formed from a polyamide film (Pg. 0008]). The film is biaxially stretched in order to obtain excellent heat shrinkability, oxygen-barrier properties and mechanical strength (Pg. 2, Paragraph [0022]; Pg. 3, Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films of Bellini which include a polyamide core such that the film is biaxially stretched in order to obtain excellent heat shrinkability, oxygen-barrier properties and mechanical strength as taught by Kato. 
Bellini is additionally silent with respect to the solubility parameters and the cohesive energy densities between the PO2, POY and PO1 layers. 
Yoo teaches resin articles which have improved mechanical and surface characteristics which include a first resin layer and a second resin layer which are adjacent to each other (Pg. 1, Paragraph [0005]-0006]; Fig. 5). The first resin layer may be formed from a polyamide based resin or polyolefin based resins (Pg. 5, Paragraph [0061]). The first and second resin layers preferably include solubility parameters having a difference of between 0.001 to 10 (J/cc)^1/2 such that less than 0.001 (J/cc)^1/2 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the layers of the films of Bellini such that the solubility parameters between adjacent layers is between 0.001 and 10 (J/cc)^1/2 in order to prevent the layers from being too easily mixed or not being attached at all, as taught by Yoo. Furthermore, it would have additionally been obvious that the difference in cohesive energy density would be in the range of 0.000001 to 100 (J/cc). Ultimately, this difference overlaps with the claimed ranges of “the absolute value of the difference of the solubility parameters between the P01 layer and the P02 layer is greater than 0.5 (J*cm^-3)1/2, and the absolute value of the difference of the cohesive energy density between the PO1 layer and P02 layer is greater than 5 J*cm^-3, and the POY bridge is provided with a 1st bonding layer inside and the 1st bonding layer contacts the P01 layer and it makes the absolute value of the difference of the solubility parameters between the 1st bonding layer and the P02 layer greater than or equal to 0. 1(J*cm^-3)1/2, and less than or equal to 0.5(J*cm^-3)^1/2 and makes the absolute value of the difference of the cohesive energy density between the 1st bonding layer and P02 layer greater than or equal to 3 J*cm^-3, and less than or equal to 5 J*cm^-3, and the solubility parameter and the cohesive energy density of the 1st bonding layer in the POY bridge and the P02 layer are based on one of the 1st bonding layer material and the P02 layer material, and it's transitioned to the other in a gradient way; the absolute value of the difference of the solubility parameters between adjacent layers from the P01 layer to the POY bridge and to the P02 layer is less than or equal to 0.1(J*cm^-3 )1/2, and the absolute value of the difference of the cohesive energy density between adjacent layers is less than or equal to 3 J*cm^-3.” 
ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783